,..




                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINk\1 r::~i..)1e;1 oz,      -M~~O'HT           , f\
                                                                   I 1--. •                                  )(~
                                       EASTERN DIVISION            ON ~..,.fl_ ...ZJ., _1!1.t ~
                                                                         t-"n-f.-':r ::., . Moor.fl., .Jr., Clerk
                                    NO. 4:18-CR-00014-2BO                ~J .:~: ~)i:~;t.~ t~~:~ t~·?L~rt . .
                                                                                          Eas't\:;~ri U1;;w1ct of NC

      UNITEq STATES OF AMERICA

                     v.

      KEYONTA MAURICE POWELL


                                 PRELIMINARY ORDER OF FORFEITURE

              WHEREAS,       pursuant to the entry of a plea of guilty by the

      defendant,         on June 26,           2018 to a violation of 18 U.S.C.                 §§     922

      ( g) ( 1)    and    924 (a) ( 2) ,       and   further   evidence       of   record      and      as

      presented by the Government,                    the Court finds that the following

      personal property is hereby forfeitable pursuant to 18 U.S.C.                                       §

      924 (d) (1), to wit:

              a)    Taurus 9mm pistol, with serial number TGS07268;

              b)    Rossi      M885     .38      caliber    revolver,       with    serial       number

                    W166506;

              c)    Ruger P90         . 45 caliber pistol,           with serial number              661-

                    53218;

              d)    Black Smith            &   Wesson   . 38 revolver,       with serial number

                    42998; and

              e)    Any and all accompanying magazines and ammunition;
        AND WHEREAS,          by virtue of said finding,              the United States

is now entitled to possession of said property pursuant to

21 U.S.C. § 853 and Fed. R. Crim. P. 32.2(b) (3);

        It is hereby ORDERED, ADJUDGED and DECREED:

        1.     That based upon the Guilty Plea by the defendant,                              the

United       States    is      hereby    authorized      to   seize    the    above-stated

property,       and it is hereby forfeited to the United States for

disposition in accordance with the                    law,     including destruction,

subject to the provisions of 21 U.S.C.                        § 853 (n),     as allowed by

Fed.    R.   Crim.     P.     32. 2 (b) (3) .   In accordance with Fed.             R.    Crim.
                                                                                               '
P.     32. 2 (b) ( 4) (A) ,     this    Order    shall    become      final    as    to       the

defendant at sentencing.

        2.      That upon sentencing and issuance of the Judgment and

Commitment Order,             the Clerk of Court is directed to incorporate

a    reference        to    this     Preliminary    Order      of   Forfeiture           in   the

applicable section of the Judgment, as required by Fed. R. Crim.

P. 32.2 (b) (4) (B).

        3.     That pursuant to 21 U.S.C. § 853(n), the United States

shall publish notice of this Order and of its intent to dispose

of the property in sµch manner as the Attorney General or the

Secretary of Treasury directs,                  by publishing and sending notice

in the same manner as in civil forfeiture cases,                           as provided in

Supplemental Rule G ( 4) .                Any person other than the defendant,

having or claiming any legal                    interest in the        subject property


                                                2
'\




     must     file    a     petition      with    the    Court   within     30   days   of   the

     publication of notice or of-receipt of actual notice,                            whichever

     is earlier.

            The petition must be signed by the petitioner under penalty

     of perjury        and    shall      set     forth   the   nature    and extent     of   the

     petitioner's right,              title,   or interest in the subj ~ct property,

     and must include any additional facts supporting the petitioner's

     claim and the relief sought.

            4.       That    upon      adjudication ·of all        third    party     interests

     this Court will enter a Final Order of Forfeiture pursuant to 21

     U.S.C.      §   853    and 28      U.S.C.    § 2461 (c),    as     required by Fed.      R.

     Crim. P . 3 2 . 2 ( c) ( 2 ) .

            SO ORDERED.         This     d!( day    of   /fJ ~.             ' 2018.




                                                     3
